Citation Nr: 0632589	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
evaluated as 30 percent from September 29, 2000 and as 60 
percent from June 28, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2001 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In a September 2006 written brief presentation, the veteran's 
representative requested consideration of a total disability 
rating based upon individual unemployability (TDIU) due to 
service-connected disability.  As the record does not reflect 
that the RO has addressed this issue, it is REFERRED to the 
RO for appropriate action.  


REMAND

Service connection was initially granted for chronic 
bronchitis with a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6600, effective July 31, 1959.  See 
October 1959 rating decision.  The veteran filed a claim for 
increased rating in September 2000 and has appealed the 
December 2001 rating decision that granted an increase to 30 
percent, effective September 29, 2000.  During the course of 
his appeal, the rating was increased to 60 percent, effective 
June 28, 2004.  See April 2005 rating decision.  Despite the 
increase granted, the veteran's appeal remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2006) the 
highest schedular rating for chronic bronchitis (100 
percent), requires forced expiratory volume in one second 
(FEV-1) less than 40 percent of predicted value, or; FEV-
1/forced vital capacity (FVC) less than 40 percent, or; 
diffusion capacity of carbon monoxide, single breath (DLCO 
(SB)) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; outpatient oxygen therapy.  

The veteran underwent VA compensation and pension (C&P) 
respiratory examinations in October 2001, January 2003,  and 
June 2004.  The examinations did not test the DLCO (SB) or 
the veteran's maximum exercise capacity.  Without these two 
tests, and without an explanation regarding why they were not 
administered, the Board is unable to fully assess the merits 
of the veteran's increased rating claim.  In light of the 
fact that the required testing was not performed, as well as 
the fact that it has been over two years since the veteran 
was last examined, fundamental fairness to the veteran 
warrants conducting another VA C&P respiratory examination.  
The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in San 
Juan, Puerto Rico, since October 2005.  

2.  Schedule the veteran for a 
respiratory examination to determine the 
current level of disability due to the 
service-connected bronchitis.  The 
examination report should include the 
results of the testing listed in the 
rating schedule, i.e., FEV-1, FEV-1/FVC, 
(DLCO (SB)), and maximum exercise 
capacity expressed in ml/kg/min., or, if 
a test cannot be performed, the 
examination report should indicate why 
the test was not performed.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
